Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response, including amendment, has been carefully considered.  Most of the previous rejections under section 112(b) are withdrawn in view of that amendment.  A single rejection of claim 6 under that sections remains and is set forth below.  Applicant’s arguments with respect to the art rejection are well described but, it is the position of the examiner that the actual characteristics of the instant claims, as opposed the words used to describe them, remain obvious over the prior art as set forth.  The remaining art rejections are set forth below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 depends from claim 1 and recites that 2 or more of the reactors are identical of different types.  Claim 1 requires at least 2 reactors.  The species of claim 1 wherein there are exactly two reactors can be divided into only two varieties.  Both reactors are the same or, each reactors is different.  The species wherein there are exactly 3 reactors can similarly be divided into three varieties.  Each reactor is different, two reactors are 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 5989518.
Example 2 of the reference teaches a process for the synthesis of 4A zeolite (Framework type LTA) comprising mixing together sodium silicate, sodium aluminate, sodium hydroxide a structure directing agent and water and continuously crystallizing it at 100 C in a reactor having 20 stage then isolating (filtering the product from mother liquor) the product, a zeolite having an average particle size of 8.27 microns. This process differs from instant claim 1 in that it requires only one reactor and produces a monomodal distribution in particle size.  Column 5, line 50 - column 6, line 4 of the reference teach a variation of the patented process that 
Applicant argues that this multistage process (with optional backmixing) does not correspond to the instant claims.  The examiner has attached Sketch 1 to help illuminate the office position.  The sketch depicts a multistage process comprising stages 1, 2 and 3 and a bypass pipe (labelled “transfer pipe”) that connects flow from the first stage to the third stage.  The instant claims require preparing a synthesis gel, feeding that gel to at least two parallel reactors and mixing the product of the at least two reactors.  While the prior art labels each vessel as a “stage”, they could be relabeled without changing the physical makeup of the system.  The first stage does not appear to exclude the mixing step (a) of the instant claims.  The mixture is transferred to the (cylindrical) second vessel (a first reactor) and the bypass pipe (a second (cylindrical) reactor).  The product of each of these comes together in stage 3 (mixing the reaction media of stage 2 and the bypass pipe, the first and second cylindrical reactors).  After the last stage of the prior art process, the product zeolite is filter to separate the mother liquor (step (e)).
With respect to claim 7, the reactor is described as "cylindrical" and falls within the scope, as does the pipe mentioned above, of tubular reactors. With respect to claim 9, the disclosure at Example 1 (from which the following examples are derived) indicates a pressure operated at autogenous or about 1-1.5 MPa.


    PNG
    media_image1.png
    3507
    2550
    media_image1.png
    Greyscale

Sketch 1


s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5989518, as applied above, in view of "Verified Synthesis".
Page 23 (Part 4. Seeding) of the "Verified Synthesis" reference teach that is advantageous to add zeolite seed crystals to the synthesis mixture in the production of zeolites in order to promote crystallization. It would have been obvious to add zeolite seed crystals to the mixture of Example 2 of the primary reference for that reason.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5989518, as applied above, in view of Jia et al.
Jia et al teaches that there are economic advantages to recycling of the mother liquor produced when a crystallized molecular sieve is filtered out the reaction medium after synthesis. See the Abstract. It would have been obvious to one of ordinary skill in the art to include a recycle loop for the separated mother liquor in the process of Example 2 of the primary reference in order to reduce raw material costs.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732